CalhooN, J.,
delivered the opinion of the court.
The indictment is good enough. It charges with sufficient certainty that the injury was caused by the discharge of the weapon. The word ‘ ‘ necessary ’ ’ before the word ‘ ‘ self-defense ” is not essential, since the statute (code § 969) does not require it. The previous acquittal on an indictment for an assault and battery with intent to kill and murder is no bar to this indictment for pointing a gun, etc. Granted that it would have been a bar if the previous acquittal had been on a charge of murder or manslaughter, this would have been because of the express provision of code, § 969, and it does not apply to assault and battery.

Affirmed.